            Case 1:21-cv-00303-JDB Document 1 Filed 02/02/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                                )
425 Third Street, SW, Suite 800                      )
Washington, DC 20024,                                )
                                                     )
                        Plaintiff,                   )       Civil Action No.
                                                     )
v.                                                   )
                                                     )
OFFICE OF MANAGEMENT AND BUDGET,                     )
725 17th Street, N.W.,                               )
Washington, DC 20503,                                )
                                                     )
and                                                  )
                                                     )
U.S. DEPARTMENT OF ENERGY,                           )
1000 Independence Ave., S.W.,                        )
Washington, DC 20585                                 )
                                                     )
                  Defendants.                        )
____________________________________                 )

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. brings this action against Defendants Office of Management

and Budget and U.S. Department of Energy to compel compliance with the Freedom of

Information Act, 5 U.S.C. § 552. As grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Judicial Watch, Inc. is a non-profit, educational foundation organized

under the laws of the District of Columbia and having its principal place of business at 425 Third
            Case 1:21-cv-00303-JDB Document 1 Filed 02/02/21 Page 2 of 4




Street, S.W., Suite 800, Washington, DC 20024. Plaintiff seeks to promote integrity,

transparency, and accountability in government and fidelity to the rule of law. As part of its

educational mission, Plaintiff regularly requests records under FOIA to shed light on the

operations of the federal government agencies and to educate the public about these operations.

Plaintiff then analyzes the agency records and disseminates the results to the American public to

inform them about “what their government is up to.”

       4.      Defendant Office of Management and Budget is an agency of the U.S.

Government and is headquartered at 725 17th Street, N.W., Washington, DC 20503. Defendant

OMB has possession, custody, and control of public records to which Plaintiff seeks access.

       5.      Defendant U.S. Department of Energy is an agency of the U.S. Government and

is headquartered at 1000 Independence Ave., S.W., Washington, DC 20585. Defendant DOE

has possession, custody, and control of public records to which Plaintiff seeks access.

                                   STATEMENT OF FACTS

       6.      On December 10, 2020, Plaintiff submitted a FOIA request to Defendant OMB

seeking communications between Ron Klain and any official of the Office of Management and

Budget regarding the solar company Solyndra. The timeframe of the request was January 20,

2009 to January 1, 2011.

       7.      By email dated December 10, 2020, Defendant OMB acknowledged receiving

Plaintiff’s FOIA request and assigned it OMB FOIA Number 2021-082.

       8.      On December 10, 2020, Plaintiff also submitted a FOIA request to Defendant

DOE seeking communications between Ron Klain and any official of the U.S. Department of

Energy regarding the solar company Solyndra. The timeframe of the request was January 20,

2009 to January 1, 2011.



                                               -2-
             Case 1:21-cv-00303-JDB Document 1 Filed 02/02/21 Page 3 of 4




        9.       Defendant DOE subsequently acknowledged receiving Plaintiff’s FOIA request

and assigned it Reference Number HQ-2021-00200-F.

        10.      On December 14, 2020, and confirmed by email, Plaintiff narrowed its request to

DOE’s Loan Programs Office, the Office of Energy Efficiency & Renewable Energy and the

Office of Environmental Management.

        11.      As of the date of this Complaint, Defendants have not made determinations about

whether they will comply with Plaintiff’s FOIA requests, notified Plaintiff of any determinations,

or notified Plaintiff of its right to appeal any adverse determinations to the head of the agencies.

Nor have Defendants produced any records responsive to the requests, indicated when any

responsive records will be produced, or demonstrated that responsive records are exempt from

production.

                                             COUNT I
                                (Violation of FOIA, 5 U.S.C. § 552)

        12.      Plaintiff realleges paragraphs 1 through 11 as if fully stated herein.

        13.      Defendants are in violation of FOIA.

        14.      Plaintiff is being irreparably harmed by Defendants’ violations of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendants are compelled to comply with

the law.

        15.      Plaintiff has no adequate remedy at law.

        16.      To trigger FOIA’s administrative exhaustion requirement, Defendant OMB was

required to make a final determination on Plaintiff’s request to that agency by January 12, 2021

at the latest.

        17.      Defendant DOE was required to make a final determination on Plaintiff’s FOIA

request to that agency by January 14, 2021 at the latest.

                                                  -3-
          Case 1:21-cv-00303-JDB Document 1 Filed 02/02/21 Page 4 of 4




       18.     Because Defendants failed to make final determinations on Plaintiff’s requests

within the time limits set by FOIA, Plaintiff is deemed to have exhausted its administrative

appeals remedy.

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendants to

search for any and all records responsive to Plaintiff’s FOIA requests and demonstrate that they

employed search methods reasonably likely to lead to the discovery of records responsive to the

requests; (2) order Defendants to produce, by a date certain, any and all non-exempt records

responsive to Plaintiff’s requests and Vaughn indexes of any responsive records withheld under

claim of exemption; (3) enjoin Defendants from continuing to withhold any and all non-exempt

records responsive to the requests; (4) grant Plaintiff an award of attorneys’ fees and other

litigation costs reasonably incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and (5)

grant Plaintiff such other relief as the Court deems just and proper.

Dated: February 2, 2021                               Respectfully submitted,

                                                      /s/ Michael Bekesha
                                                      Michael Bekesha (D.C. Bar No. 995749)
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street S.W., Suite 800
                                                      Washington, DC 20024
                                                      Phone: (202) 646-5172

                                                      Counsel for Plaintiff




                                                -4-
